Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered by and between
Wayside Technology Group, Inc. (the “Company”) and Steve DeWindt (“Executive”),
effective as of October 5, 2018 (the “Effective Date”).

 

WHEREAS, the Company desires to employ Executive on the terms and conditions set
forth herein; and

 

WHEREAS, Executive desires to be employed by the Company on such terms and
conditions.

 

NOW, THEREFORE, in consideration of Executive’s continued employment and of the
mutual covenants and agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.                                      Employment.

 

(a)                                 Employment Period.  Executive shall be
employed during the time period from the Effective Date until Executive’s
employment is terminated as described in Section 3 of this Agreement.  The time
period during which Executive is employed by the Company pursuant to this
Agreement is referred to herein as the “Employment Period.”

 

(b)                                 Title, Reporting, Responsibilities and
Location.  As of the Effective Date, Executive will be employed as the Chief
Executive Officer and President of the Company upon the terms and subject to the
conditions of this Agreement.  In such capacity, Executive shall report to the
Board of Directors of the Company (the “Board”) and shall have responsibilities
as are commensurate with the position of Chief Executive Officer and President
and such other duties as shall be assigned to Executive by the Board. 
Executive’s primary place of employment shall be located in Eatontown, New
Jersey and Executive shall work from this location on a regular basis unless
otherwise authorized by the Company.

 

(c)                                  At-Will Employment.  Executive will be
employed by the Company on an at-will basis.  Consequently, either Executive or
the Company may terminate Executive’s employment at any time for any reason not
prohibited by law.

 

(d)                                 Extent of Service.  During the Employment
Period, and excluding any periods of time off for vacation, illness or leave to
which Executive is entitled in accordance with Company policy, Executive agrees
to devote Executive’s full business time, attention, skill and efforts to the
faithful performance of Executive’s duties hereunder; provided, however, that it
shall not be a violation of this Agreement for Executive to devote reasonable
periods of business time to charitable, community, industry or professional
activities to the extent such activities do not have a

 

--------------------------------------------------------------------------------


 

material adverse effect on Executive’s duties under this Agreement.  Executive
further agrees to perform Executive’s duties and responsibilities to the best of
Executive’s abilities in a loyal diligent, trustworthy and business-like manner
and diligently follow and implement all reasonable and lawful management
policies and decisions communicated to Executive by the Board.

 

2.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  During the Employment Period,
the Company will pay to Executive a base salary (“Base Salary”), less normal
withholdings and deductions, payable in equal installments as are customary
under the Company’s payroll practices from time to time (but no less frequently
than monthly).  Initially, as of the Effective Date, Executive’s annual Base
Salary shall be Three Hundred Fifty Thousand Dollars ($350,000) per year.  The
Company shall review Executive’s Base Salary annually and may adjust Executive’s
Base Salary in its sole discretion.

 

(b)                                 Annual Incentive. During the Employment
Period, Executive shall be eligible to receive an annual incentive bonus (the
“Annual Incentive”).  The Company shall decide in its sole discretion (a) the
performance metrics that Executive must achieve each year to receive the Annual
Incentive, (b) the form of the Annual Incentive (e.g., cash and/or stock) in a
particular year, and (c) the amount of the components of any Annual Incentive
Executive shall receive in a particular year.  With respect to (i) the 2018
fiscal year of the Company, the Annual Incentive shall be in the range of $0 -
$50,000, and (ii) the 2019 fiscal year of the Company, the Annual Incentive
shall be in the range of $0 - $350,000, in each case as determined in the sole
discretion of the Board.  Any Annual Incentive payable to Executive related to
the 2018 and 2019 fiscal years of the Company shall be payable in at least fifty
percent (50%) cash.

 

(c)                                  Equity Compensation.  Executive shall be
entitled to receive stock-based compensation in accordance with the 2012
Stock-Based Compensation Plan (the “2012 Plan”) or any other equity incentive
plan approved by the Board as follows:

 

(i)                                     For the 2018 and 2019 fiscal years of
the Company, provided that the Company has Actual Pre-Tax Income in excess of
the lower end of the Pre-Tax Income Range, Executive shall be entitled to
receive restricted shares of common stock of the Company with a Fair Market
Value (as defined herein) equal to the product of (A) Actual Pre-Tax Income
minus the Pre-Tax Income Target, multiplied by (B) the Participation Amount.

 

(ii)                                  For each fiscal year of the Company
following the 2019 fiscal year, the Company shall decide in its sole discretion
(a) whether or not Executive shall be entitled to stock-based compensation in a
particular year, and (b) the performance metrics and targets that Executive must
achieve to receive any such stock-based compensation in a particular year.

 

2

--------------------------------------------------------------------------------


 

(iii)                              With respect to any shares of common stock of
the Company to be issued to Executive pursuant to this Section 2(c), Executive
hereby agrees that during the three (3) year period following the grant date of
any such shares, Executive shall not sell or otherwise transfer or dispose of
any such shares at any time during such period, provided that upon a Change of
Control (as defined in Section 4(d)) any and all such restrictions on transfer
shall automatically be terminated.  To enforce the foregoing covenant,
(A) Executive agrees to execute any other documents in furtherance of such
restriction if requested by the Company, and (B) the Company may impose
stop-transfer instructions with respect to such shares until the end of such
period.

 

(iv)                              For purposes of this Agreement, the following
terms shall have the following meanings:

 

(1)                                 “Actual Pre-Tax Income” shall means the
actual pre-income tax of the Company earned for the applicable fiscal year
provided that, for purposes of the calculations set for in this Section 2(c),
such amount shall not exceed the upper end of the Pre-Income Tax Range.

 

(2)                                 “Fair Market Value” of common stock of the
Company on any given date shall be determined according to the following rules:
(i) if the common stock is at the time listed or admitted to trading on any
stock exchange, then the “Fair Market Value” shall be the mean between the
highest and lowest prices of the common stock for the 20 trading day period
ending on the date in question on the principal national securities exchange on
which it is then listed or admitted to trading, (ii) if the common stock is not
at the time listed or admitted to trading on a stock exchange, the “Fair Market
Value” shall be the mean between the highest reported asked price and lowest
reported bid price of the common stock for the 20 trading day period ending on
the date in question in the over-the-counter market, as such prices are reported
in a publication of general circulation selected by the Board (or the
Compensation Committee thereof) and regularly reporting the market price of
common stock in such market, or (iii) if the common stock is not listed or
admitted to trading on any stock exchange or traded in the over-the-counter
market, the “Fair Market Value” shall be as determined in good faith by the
Board (or the Compensation Committee thereof).

 

(3)                                 “Participation Amount” shall mean (A) for
fiscal year 2018, 0.10, and (B) for fiscal year 2019, 0.20.

 

3

--------------------------------------------------------------------------------


 

(4)                                 “Pre-Tax Income Target” shall mean (A) for
fiscal year 2018, $8,400,000 (including an add-back for the amount of severance
paid and/or payable to Simon F. Nynens in connection with his departure), and
(B) for fiscal year 2019, an amount to be determined by the Board (or
compensation committee thereof).

 

(5)                                 “Pre-Tax Income Range” shall mean (A) for
fiscal year 2018, $8,400,0000 to $9,400,000, and (B) for fiscal year 2019, a
range to be determined by the Board (or compensation committee thereof).

 

(d)                                 401(k) Plan.  During the Employment Period,
Executive shall be eligible to participate in the Company’s 401(k) plan,
consistent with the terms of that plan.

 

(e)                                  Welfare Benefit Plans.  During the
Employment Period, Executive shall be eligible to participate in the welfare
benefit plans, practices, policies and programs provided by the Company to the
class of employees that includes Executive, on a basis no less favorable than
provided to such class of employees (including, without limitation, medical,
dental, vision, long-term disability, life insurance, accidental death and
dismemberment insurance, supplemental disability, and supplemental life
insurance).

 

(f)                                   Expenses.  The Company shall reimburse
Executive for all reasonable travel, lodging, entertainment or other business
expenses incurred by Executive during the Employment Period in the course of
performing Executive’s duties under this Agreement within thirty (30) days
following submission of appropriate documentation of such reimbursable
expenses.  In addition to the foregoing, the Company shall reimburse Executive
for the actual cost incurred of up to two (2) roundtrip economy class tickets
from New Jersey to California during each quarter during a fiscal year for
non-business activities.  In no event will such reimbursements, if any, be made
later than the last day of the calendar year following the calendar year in
which Executive incurs the expense.

 

(g)                                  Fringe Benefits.  During the Employment
Period, Executive shall be entitled to fringe benefits in accordance with the
plans, practices, programs and policies of the Company, consistent with the
terms of the applicable plan, practice, program or policy, except that Executive
shall be entitled to take up to four (4) weeks of paid vacation per year or the
amount of paid vacation specified in the Company’s vacation policy, whichever is
greater, in accordance with the terms of such policy.

 

3.                                      Termination of Employment.

 

(a)                                 Death or Disability.  Executive’s employment
shall terminate automatically upon Executive’s death during the Employment
Period.  If the Company determines that the Disability of Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), the Company may give to Executive written notice of its intention to
terminate Executive’s employment on

 

4

--------------------------------------------------------------------------------


 

account of Executive’s Disability.  In such event, Executive’s employment with
the Company shall terminate effective on the thirtieth (30th) day after receipt
of such written notice by Executive (the “Disability Effective Date”), provided
that, within the thirty (30) days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties.  For purposes of this
Agreement, “Disability” shall mean the inability of Executive, as determined in
good faith by the Board (excluding Executive’s vote, if Executive is then a
member of the Board), to substantially perform the essential functions of
Executive’s regular duties and responsibilities, with or without reasonable
accommodation, due to a physical or mental illness or other impairment which has
lasted (or can reasonably be expected to last) for a period of at least six
(6) consecutive months.

 

(b)                                 Termination by the Company.  The Company may
terminate Executive’s employment during the Employment Period with or without
Cause.  For purposes of this Agreement, “Cause” shall mean:

 

(i)                                     Executive’s willful misconduct or gross
negligence in connection with the performance of Executive’s duties which the
Board believes does or is likely to result in material harm to the Company or
one of its Affiliates (as such term is defined below), other than any such
failure resulting from Disability;

 

(ii)                                  Executive’s misappropriation or
embezzlement of funds or property of the Company or one of its Affiliates;

 

(iii)                              Executive’s fraud or dishonesty with respect
to the Company or its Affiliates;

 

(iv)                              Executive’s conviction of or entering of a
guilty plea or plea of no contest with respect to any felony or any other crime
involving moral turpitude or dishonesty;

 

(v)                                 Executive’s breach of fiduciary duties owed
to the Company or one of its Affiliates;

 

(vi)                              Executive’s exhibition of a standard of
behavior within the scope of or related to Executive’s employment that is
materially disruptive to the orderly conduct of the Company’s or its Affiliates’
business operations (including, without limitation, substance abuse, sexual
harassment or sexual misconduct);

 

(vii)                          Executive’s material failure to perform
Executive’s duties and responsibilities under this Agreement, including
prolonged absences without the written consent of the Chairman of the Board;
provided that the nature of such conduct shall be set forth with reasonable
particularity in a written notice to Executive who shall have ten (10) days
following delivery of

 

5

--------------------------------------------------------------------------------


 

such notice to cure such alleged conduct, provided that such conduct is, in the
reasonable discretion of the Company, susceptible to a cure; or

 

(viii)                       Executive’s material breach of this Agreement that
is not cured within twenty (20) days after written notice of such breach from
the Company.

 

The determination of whether Cause exists for the termination of Executive’s
employment shall be made by a majority of the Board (excluding Executive’s vote,
if Executive is then a member of the Board).  Executive must be given reasonable
advance written notice of the Board meeting where Cause will be determined and
shall be entitled to be heard by the Board (with counsel present) on the issue
of whether Cause exists.

 

For purposes of this Agreement, “Affiliates” means, with respect to any Person,
any other Person that directly or indirectly controls or is controlled by or
under common control with such Person.  For the purposes of this definition,
“control,” when used with respect to any Person, means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms of “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.

 

(c)                                  Termination by Executive.  Executive’s
employment may be terminated by Executive for Good Reason or no reason.  For
purposes of this Agreement, “Good Reason” shall mean the following actions, if
taken without Executive’s written consent:

 

(i)                                     The assignment to Executive of duties
that would require an unreasonable amount of Executive’s work time and that are
duties which customarily would be discharged by persons junior or subordinate in
status to Executive within the Company taking into consideration trends and
customs in the market and industry in which the Company operates;

 

(ii)                                  Any material decrease in Executive’s Base
Salary;

 

(iii)                              The reassignment of Executive to any primary
place of employment that would require an additional commute of fifty (50) or
more miles; or

 

(iv)                             The failure by the Company to pay to Executive
any portion of Executive’s annual Base Salary or Annual Incentive within ten
(10) days after the date the same is due.

 

Notwithstanding the foregoing, Executive must give the Company written notice of
any event or condition that would constitute Good Reason within thirty (30) days
of the event or condition which would constitute Good Reason, and upon the
receipt of such written notice the Company shall have thirty (30) days to remedy

 

6

--------------------------------------------------------------------------------


 

such event or condition. If such event or condition is not remedied within such
30-day period, any termination of employment by Executive for Good Reason must
occur within thirty (30) days after the period for remedying such condition or
event has expired.

 

(d)                                 Notice of Termination.  Any termination by
the Company with or without Cause, or by Executive with or without Good Reason,
shall be communicated by a Notice of Termination to the other party hereto given
in accordance with Section 11(e) of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, and (iii) specifies the Separation Date.  The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company, respectively, hereunder or preclude
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing Executive’s or the Company’s rights hereunder.

 

(e)                                  Separation Date.  “Separation Date” means
(i) if Executive’s employment is terminated other than by reason of death or
Disability, the date specified in the Notice of Termination, or (ii) if
Executive’s employment is terminated by reason of death or Disability, the date
of death or the Disability Effective Date, as applicable.

 

4.                                      Obligations of the Company upon
Termination.

 

(a)                                 Upon the termination of Executive’s
employment for any reason:

 

(i)                                     The Company shall pay to Executive in a
lump sum within thirty (30) days after the Separation Date (A) any Base Salary
that has accrued but is unpaid, (B) any Annual Incentive that has been earned
for the year prior to the year in which the Separation Date occurs, but is
unpaid, (C) any reimbursable expenses that have been incurred but are unpaid,
and (D) any accrued but unused vacation (but not personal or sick days), as of
the Separation Date; and

 

(ii)                                 The Company shall provide any vested plan
benefits that by their terms extend beyond termination of Executive’s employment
(but only to the extent provided in any such benefit plan in which Executive has
participated as a Company employee and excluding (except as hereinafter provided
in Sections 4(c) and 4(d)) any Company severance pay program or policy) in
accordance with the terms of such plans.

 

7

--------------------------------------------------------------------------------


 

(b)                                 If Executive’s employment terminates on
account of Executive’s death, Disability, termination by Executive without Good
Reason, or termination by the Company for Cause, the Company will make no
further payments to Executive other than those described in Section 4(a).

 

(c)                                  If Executive’s employment terminates on
account of a termination by the Company without Cause or a termination by
Executive for Good Reason and if Executive complies with the other provisions in
this Agreement, then in addition to those payments described in Section 4(a),
Executive shall be entitled to:

 

(i)                                     Receive an amount equal to twelve (12)
months of Executive’s Base Salary as in effect immediately preceding the
Separation Date (or, if greater, Executive’s Base Salary as in effect
immediately preceding any action by the Company described in
Section 3(c)(iii) for which Executive terminated Executive’s employment for Good
Reason), paid in equal installments on the Company’s regularly-scheduled paydays
over a six-month period, with such period to commence immediately following the
Separation Date; and

 

(ii)                                 Continue any health care (medical, dental
and vision) plan coverage provided to Executive and Executive’s spouse and
dependents at the time of the Separation Date for twelve (12) months after the
Separation Date, on the same basis and at the same cost to Executive as
available to similarly-situated active employees of the Company during such
period.  If the Company reasonably determines that maintaining such coverage for
Executive or Executive’s spouse or dependents is not feasible under the terms
and provisions of such plans and programs (or where such continuation would
adversely affect the tax status of the plan or program pursuant to which the
coverage is provided), the Company shall pay Executive cash equal to the
estimated cost of the expected Company contribution therefor for such same
period of time, with such payments to be made in accordance with the established
payroll practices of the Company (no less frequently than monthly) for the
period during which such cash payments are to be provided.

 

(d)                                 If, during the Employment Period and on or
within twelve (12) months following a Change of Control, Executive’s employment
terminates, either (i) by the Company without Cause, or (ii) by Executive for
Good Reason, and if Executive complies with the other provisions in this
Agreement, Executive shall receive, in lieu of all other claims and payments
(including but not limited to the severance described in Section 4(c)) other
than those payments described in Section 4(a):

 

(i)                                     An amount equal to twenty-four (24)
months of Executive’s Base Salary as in effect immediately preceding the
Separation Date (or, if greater, Executive’s Base Salary as in effect
immediately preceding any action by the Company described in
Section 3(c)(iii) for which Executive terminated

 

8

--------------------------------------------------------------------------------


 

Executive’s employment for Good Reason) paid in equal installments on the
Company’s regularly-scheduled paydays over a twenty-four (24) month period, with
such period to commence immediately following the Separation Date; and

 

(ii)                                 An amount in cash equal to the Annual
Incentive paid to Executive for the year immediately prior to the year in which
the Separation Date occurs, paid in equal monthly installments over a
twelve-month period, with such period to commence immediately following the
Separation Date.  To the extent that any portion of the Annual Incentive on
which the amount payable pursuant to this Section 4(d)(ii) was made in stock of
the Company, the value of such stock shall be the Fair Market Value (as defined
herein) of such stock at the close of business on the grant date.

 

For purposes of this Agreement, “Change of Control” shall mean a change in the
ownership of the Company or in the ownership of a substantial portion of the
assets of the Company (but not solely the effective control of the Company),
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations promulgated thereunder.

 

(e)                                  Notwithstanding any other provision of this
Agreement, Executive’s right to receive any payments under Section 4(c) or
4(d) of this Agreement is contingent upon and subject to Executive signing and
delivering to the Company a complete general release of all claims against the
Company and its Affiliates in a form acceptable to the Company (the “Release”),
and allowing the applicable revocation period required by law to expire without
revoking or causing revocation of same, within the sixty (60) days following the
Separation Date.  Any payments to be made under Section 4(c) or 4(d) of this
Agreement prior to the date the Release becomes effective and irrevocable shall
be accumulated and paid in a lump sum on the first payroll date occurring after
the Release becomes effective and irrevocable, except that, if the sixty (60)
days for Executive to deliver the signed Release to the Company and the
revocation period thereunder to expire without Executive having elected to
revoke the Release, spans more than one calendar year, none of the payments
under Section 4(c) or 4(d) of this Agreement can commence until the subsequent
calendar year.

 

(f)                                   Notwithstanding the foregoing, the Company
and Executive can agree for the payments under Section 4(c) or 4(d) of this
Agreement to be paid in a single lump-sum payment as soon as administratively
practicable (and no later than thirty (30) days) after the Separation Date, if
payment in a single lump sum would not violate Section 409A of the Code.

 

(g)                                  Notwithstanding any provision in this
Agreement to the contrary, to the extent necessary to avoid the imposition of
tax on Executive under Code Section 409A, any payments that are otherwise
payable to Executive within the first six (6) months following the Separation
Date shall be suspended and paid as soon as

 

9

--------------------------------------------------------------------------------


 

practicable following the end of the six-month period following the Separation
Date or, if earlier, Executive’s death, if Executive is determined to be a
“specified employee” (within the meaning of Code Section 409A(a)(2)(B)(i)) of
the Company (or any related “service recipient” within the meaning of Code
Section 409A and the regulations thereunder).  Any payments suspended by
operation of the foregoing sentence shall be paid as a lump sum within thirty
(30) days following the end of such six-month period or, if earlier, Executive’s
death.

 

(h)                                 If Executive is a member of the Board or
holds any other office with the Company or one of its Affiliates and Executive’s
employment terminates for any reason whatsoever, Executive shall be deemed to
have resigned from Executive’s position(s) on the Board, effective as of the
Separation Date.

 

5.                                      Restrictive Covenants.

 

(a)                                 Acknowledgments.  Executive acknowledges
that the Company has expended and will continue to expend substantial time,
money, effort and other resources to develop its customer relationships, Trade
Secrets and Confidential Information, and that the Company has a legitimate
business interest in protecting the same.  Executive further acknowledges that
during Executive’s employment with the Company, Executive was given specialized
training and has learned and will continue to learn Trade Secrets and
Confidential Information to which Executive would not otherwise have access to. 
As a material inducement to the Company to enter into this Agreement, and in
recognition of the valuable experience, knowledge, and proprietary information
Executive has gained and will continue to gain from employment with the Company,
Executive agrees to abide by and adhere to the restrictive covenants set forth
in Sections 5(d)-(i) (the “Restrictive Covenants”).

 

(b)                                 Definitions.  For purposes of Section 5, the
following terms shall have the following meanings:

 

(i)                                     “Business of the Company” shall mean the
distribution of software, hardware and related information technology services
to corporate resellers, value added resellers, consultants and system
integrators or any other business in which the Company or any of its Affiliates
may be engaged.

 

(ii)                                  “Confidential Information” shall mean
proprietary or confidential data, information, documents, or materials (whether
oral, written, electronic or otherwise) that belongs to or pertains to Wayside
and which was disclosed to Executive or which Executive became aware of as a
consequence of Executive’s employment with the Company, which is of tangible or
intangible value to Wayside, and the details of which are not generally known to
the competitors of Wayside, which may include, but is not limited to, spoken,
printed, electronic or any other form or

 

10

--------------------------------------------------------------------------------


 

medium: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
transaction structures, negotiations, pending negotiations, know-how, trade
secrets, computer programs, computer software, applications, operating systems,
software design, web design, work-in-process, databases, manuals, records,
articles, systems, material, sources of material, supplier information, vendor
information, financial information, results, accounting information, accounting
records, legal information, marketing information, advertising information,
pricing information, credit information, design information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, security
procedures, graphics, drawings, sketches, market studies, sales information,
revenue, costs, formulae, notes, communications, algorithms, product plans,
designs, styles, models, ideas, audiovisual programs, inventions, unpublished
patent applications, original works of authorship, discoveries, experimental
processes, experimental results, specifications, customer information, customer
lists, client information, client lists, manufacturing information, factory
lists, distributor lists, and buyer lists of the Company or its businesses or
any existing or prospective customer, supplier, investor or other associated
third party, or of any other person or entity that has entrusted information to
the Company in confidence. Confidential Information also includes financial and
operational information and data regarding the Company, and its investment
vehicles and strategies; client contact, account, and portfolio information;
proprietary software, models, processes, discoveries, inventions, know- how, and
the like; track record and account performance data; internal analyses,
management information reports and worksheets such as marketing and business
plans, profit margin studies and compensation; Company and fund accounting
information, including financial statements of the Company and its affiliated
entities; and personal information pertaining to current and former employees
and officers of the Company and its related entities.

 

(iii)                              “Material Contact” shall mean the contact
between Executive and each customer or potential customer (A) with whom or which
Executive dealt on behalf of Wayside; (B) whose dealings with Wayside were
coordinated or supervised by Executive; (C) about whom Executive obtained
confidential information in the ordinary course of business as a result of
Executive’s association with Wayside; or (D) who received products or services
authorized by Wayside, the sale or provision of which resulted in compensation,
commissions, or earnings for Executive within two (2) years prior to the
Separation Date.

 

11

--------------------------------------------------------------------------------


 

(iv)                              “Person” means any individual, corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
political subdivision thereof) or other entity of any kind.

 

(v)                                 “Prohibited Activity” shall mean any
activity in which Executive contributes Executive’s knowledge, directly or
indirectly, in whole or in part, as an employee, employer, owner, operator,
manager, advisor, consultant, contractor, agent, partner, director, stockholder,
officer, volunteer, intern, or any other similar capacity to a Person engaged in
the Business of the Company.  “Prohibited Activity” also includes any activity
that may require or inevitably require disclosure of Trade Secrets, proprietary
information, or Confidential Information.  However, nothing herein shall
prohibit Executive from purchasing or owning less than five percent (5%) of the
publicly traded securities of any corporation, provided that such ownership
represents a passive investment and that Executive is not a controlling person
of, or a member of a group that controls, such corporation.

 

(vi)                              “Restricted Period” shall mean the Employment
Period and the one-year period following the Separation Date provided that in
the event that Executive is terminated pursuant to Section 4(d) the Restricted
Period shall mean the Employment Period and the two-year period following the
Separation Date.

 

(vii)                           “Trade Secrets” means a trade secret of the
Company as defined by applicable law.

 

(viii)                        “Wayside” shall mean the Company and any of its
Affiliates.

 

(c)                                  Obligations to Former Employers.  Executive
represents and warrants that either: (i) Executive is not subject to any
agreements with any former employer or other person or entity that would
restrict or interfere with the performance of Executive’s duties on behalf of
the Company, or expose Executive, the Company or the Company to legal action, or
(ii) to the extent that Executive is subject to any such agreements, Executive
has provided the Company with complete copies of such agreements and confirmed
with the Company that Executive may perform duties for the Company in a manner
which would not cause Executive to violate such agreements.  Executive
represents and warrants that Executive has returned or destroyed any tangible
confidential information or trade secrets of any other employer, person or
entity and that in any event Executive will not use any confidential information
or trade secrets belonging to any other employer, person or entity in the
performance of Executive’s duties on behalf of the Company or bring such
confidential information or trade secrets onto the Company’s premises or
introduce it into the Company’s systems.  Executive agrees to indemnify and hold
the Company harmless for any claims raised against the Company arising out of or
relating to: (x) Executive’s breach or alleged breach of any agreements

 

12

--------------------------------------------------------------------------------


 

Executive may have with any former employer, person or entity or (y) the use by
Executive of any confidential information or trade secrets belonging to any
other employer, person or entity.

 

(d)                                 Confidentiality.

 

(i)                                     Non-Disclosure. Executive agrees that
during the Employment Period and following the Separation Date, Executive shall
not, for any reason, either directly or indirectly, use, sell, lend, lease,
disclose, disseminate, reproduce, or otherwise communicate any Trade Secrets or
Confidential Information (other than in the performance of Executive’s duties
for the Company).  Executive shall exercise Executive’s best efforts to ensure
the continued confidentiality of all Trade Secrets and Confidential Information
and shall immediately notify the Company of any unauthorized disclosure or use
of any Trade Secrets or Confidential Information of which Executive becomes
aware.  Executive shall assist the Company, to the extent necessary, in the
protection of or procurement of any intellectual property protection or other
rights in any of the Trade Secrets or Confidential Information.  Nothing in this
Agreement is intended to or will be used in any way to prevent Executive from
providing truthful testimony under oath in a judicial proceeding or to limit
Executive’s right to communicate with a government agency, as provided for,
protected under or warranted by applicable law. This Agreement does not limit
the remedies available to Wayside under common or statutory law as to Trade
Secrets or other types of Confidential Information.

 

(ii)                                  Exception for Disclosure of Trade Secrets
in Certain Circumstances. Notwithstanding anything herein to the contrary,
Executive shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a Trade Secret that (A) is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law, or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  In addition, if Executive files a lawsuit for retaliation for
reporting a suspected violation of law, Executive may disclose the Trade Secret
to Executive’s or her attorney and use the Trade Secret information in the court
proceeding, as long as Executive files any document containing the Trade Secret
under seal and does not disclose the Trade Secret, except pursuant to court
order.

 

(e)                                  Non-Disparagement.  Executive agrees that
Executive will not at any time make, publish, or communicate to any person or
entity or in any public forum any defamatory or disparaging remarks, comments,
or statements concerning Company’s products, services, officers or employees. 
Notwithstanding the foregoing, nothing in this Agreement is intended to or will
be used in any way to

 

13

--------------------------------------------------------------------------------


 

prevent Executive from testifying truthfully under oath in a judicial proceeding
or to limit Executive’s right to communicate with a government agency, as
provided for, protected under or warranted by applicable law.

 

(f)                                   Non-Solicitation of Employees.  Executive
agrees that during the Restricted Period, Executive will not, either directly or
indirectly, either on Executive’s own behalf or on behalf of any other Person,
(i) solicit or attempt to solicit any employee or independent contractor of
Wayside with whom Executive had direct personal contact during the two-year
period prior to the Separation Date to work for or provide services to any
business that competes with the Business of the Company or (ii) induce or
attempt to induce that employee or independent contractor to terminate or lessen
his or her affiliation with Wayside or to violate the terms of any agreement or
understanding between that individual and Wayside.

 

(g)                                  Non-Solicitation of Customers.  Executive
agrees that during the Restricted Period, Executive will not directly or
indirectly, either on Executive’s own behalf or on behalf of any other Person,
(i) solicit, contact or attempt to solicit or contact (including but not limited
to through in-person communications, telephone, email, regular mail, express
mail, fax, social media post, social media message or instant message) any of
Wayside’s customers with whom Executive had Material Contact during the two-year
period prior to the Separation Date for the purpose of offering or providing any
products or services that are similar to or competitive with those provided by
Wayside; or (ii) induce or attempt to induce a customer of Wayside to terminate,
lessen or postpone his or her business with Wayside or to take any other action
which might cause a financial disadvantage to Wayside.

 

(h)                                 Non-Competition.  Executive agrees that
during the Restricted Period, Executive will not, directly or indirectly, either
on Executive’s own behalf or on behalf of any other Person, engage in Prohibited
Activity within the United States.

 

(i)                                     Return of Property and Information.
Executive agrees to return to the Company all property and information of the
Company (including but not limited to Confidential Information and Trade
Secrets) within Employee’s possession or control within seven (7) calendar days
following the Separation Date or at any time upon request of the Company.  Such
property and information includes, but is not limited to, the original and any
copy (regardless of the manner in which it is recorded) of all information
provided by the Company to Executive or which Employee has developed or
collected in the scope of Executive’s employment with the Company, as well as
all Company-issued equipment, supplies, accessories, vehicles, keys,
instruments, tools, devices, computers, cell phones, pagers, materials,
documents, plans, records, notebooks, drawings, or papers.  Upon request by the
Company, Executive shall certify in writing that Executive has complied with
this provision and has permanently deleted all Company information from any
computers or other electronic storage devices or media

 

14

--------------------------------------------------------------------------------


 

owned by Executive.  Executive may only retain information relating to
Executive’s own compensation and benefit plans.

 

(j)                                    Reasonableness of Restrictions. 
Executive and the Company expressly acknowledge and agree that the scope,
territorial, time, and other restrictions contained in this Section 5 are
necessary, given Wayside’s need to protect its business, personnel, Trade
Secrets and Confidential Information and its relationships and goodwill with its
customers, vendors, employees and contractors — all of which have been developed
at great time and expense to Wayside.  Executive and the Company further
acknowledge and agree that the Company has operations throughout the United
States and that Executive’s job responsibilities are not limited to one
geographic area but involve and affect the Company’s operations throughout the
United States.  Executive further agrees that Executive’s skills are such that
Executive could easily find alternative, commensurate employment or consulting
work in Executive’s field which would not violate any of the provisions of the
Agreement.

 

(k)                                 Rights and Remedies Upon Breach.

 

(i)                                     The parties specifically acknowledge and
agree that the remedy at law for any breach of the Restrictive Covenants will be
inadequate, and that in the event Executive breaches any of the Restrictive
Covenants, the Company shall have the right and remedy, without the necessity of
proving actual damage or posting any bond, to enjoin, preliminarily and
permanently, Executive from violating the Restrictive Covenants and to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company.

 

(ii)                                 Executive understands and agrees that if
Executive violates any of the obligations set forth in the Restrictive
Covenants, (A) the Company’s obligation to pay any payments still owed in
accordance with this Agreement shall immediately cease and Executive shall be
required to repay to the Company the gross amount (before tax withholdings) of
any payments previously made to Executive, if any, pursuant to
Section 4(c) or 4(d); and (B) the Restricted Period shall cease to run during
the pendency of any litigation over such violation, provided that such
litigation was initiated during the Restricted Period. Such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to Wayside at law or in equity.

 

(iii)                              The Company and Executive understand and
agree that, if the parties become involved in legal action regarding the
enforcement of the Restrictive Covenants, the prevailing party in such legal
action will be entitled, in addition to any other remedy, to recover its
reasonable costs

 

15

--------------------------------------------------------------------------------


 

and attorneys’ fees incurred in enforcing or defending action with respect to
such covenants.

 

(iv)                              The Company’s ability to enforce its rights
under the Restrictive Covenants or applicable law against Executive shall not be
impaired in any way by the existence of a claim or cause of action on the part
of Executive based on, or arising out of, this Agreement or any other event or
transaction.

 

6.                                      Intellectual Property.

 

(a)                                 Definition of Work Product.  For purposes of
this Agreement, “Work Product” means any work product, property, data,
documentation, information, inventions, original works of authorship,
developments, concepts, improvements or trade secrets, whether or not patentable
or registrable under copyright or similar laws, which Executive may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice which (i) is developed using the equipment,
supplies, facilities or Confidential Information or Trade Secrets of the
Company, (ii) results from or is suggested by work performed by Executive for
the Company, or (iii) relates at the time of conception or reduction to practice
to the business as conducted by the Company, or to the actual or demonstrably
anticipated research or development of the Company.  Patents, trademarks or
copyrights or other intellectual property that Executive developed before
Executive came to work for the Company, if any, are described in the attached
Exhibit A and shall not be considered Work Product.  The failure of the parties
to attach any Exhibit A to this Agreement shall be deemed an admission by
Executive that Executive does not have any pre-existing patents, trademarks or
copyrights or other intellectual property.

 

(b)                                 Ownership of Work Product. All Work Product
shall be owned exclusively by Wayside.  To the greatest extent possible, any
Work Product shall be deemed to be “work made for hire” (as defined in the
Copyright Act, 17 U.S.C.A. § 101 et seq., as amended), and Executive hereby
unconditionally and irrevocably transfers and assigns to Wayside all right,
title, and interest Executive currently has or may have by operation of law or
otherwise in or to any Work Product.  To the extent the Work Product is deemed
to be other than a “work made for hire,” Executive hereby assigns all right,
title and interest in and to the Work Product to the Company and agrees to
execute all documents requested by the Company to confirm such assignment.

 

(c)                                  Patent and Copyright Registrations. 
Executive agrees to assist the Company or its designee, at Executive’s expense,
in every proper way to secure the Company rights in the Work Product and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all

 

16

--------------------------------------------------------------------------------


 

other instruments which the Company shall deem necessary in order to apply for
and obtain such rights and in order to assign and convey to the Company, its
successors, assigns, and nominees the sole and exclusive rights, title and
interest in and to such Work Product, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto.  Executive
further agrees that Executive’s obligation to execute or cause to be executed,
when it is in Executive’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.

 

7.                                      Non-exclusivity of Rights.  Nothing in
this Agreement shall prevent or limit Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
and for which Executive may qualify.  Amounts which are vested benefits or which
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Separation Date shall be payable in accordance with such plan, policy, practice
or program or contract or agreement except as explicitly modified by this
Agreement.

 

8.                                      Withholding of Taxes.  The Company shall
withhold from any amounts payable under this Agreement all federal, state, city
or other taxes that the Company is required to withhold under any applicable
law, regulation or ruling.

 

9.                                      Section 409A.  It is intended that any
payment or benefit which Executive is to be paid or provided in connection with
this Agreement which is considered to be deferred compensation subject to
Section 409A of the Code shall be paid or provided in such manner, and at such
time, as will either be exempt from or in compliance with the requirements of
Section 409A of the Code, and the Agreement will be interpreted consistent with
such intent.  For purposes of this Agreement, (i) all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the Code
and (ii) termination of employment shall mean a “separation from service” within
the meaning of Section 409A of the Code where it is reasonably anticipated that
no further services would be performed after such date or that the level of bona
fide services Executive would perform after that date (whether as an employee or
independent contractor) would permanently decrease to less than fifty (50%)
percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or, if lesser, Executive’s period of
service).  Notwithstanding any other provision of this Agreement, the Company is
authorized to amend this Agreement to amend or void any election made by
Executive under this Agreement and/or to accelerate or delay the payment of any
monies and/or provision of any benefits in such manner as may be determined by
it to be reasonably necessary or appropriate to comply, or to evidence or
further evidence required compliance, with Section 409A of the Code.  Neither
the Company nor Executive shall take any action to accelerate or delay the
payment of any monies and/or provision of any benefits in any manner which would
not be in compliance with Section 409A of the Code.  Notwithstanding any other
provision of this Agreement, neither the Company nor its subsidiaries or
Affiliates shall be liable to Executive or any other person if any payment or
benefit which is to be provided pursuant to this Agreement and which is
considered deferred compensation subject to

 

17

--------------------------------------------------------------------------------


 

Section 409A of the Code fails to comply with, or be exempt from, the
requirements of Section 409A of the Code.

 

10.                               Indemnification.  In the event that the
Executive is made a party or threatened to be made a party to any action, suit,
or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), other than any Proceeding initiated by the Executive or the
Company related to any contest or dispute between the Executive and the Company
or any of its Affiliates with respect to this Agreement or the Executive’s
employment hereunder, by reason of the fact that the Executive is or was a
manager or officer of the Company, or any Affiliate of the Company, or is or was
serving at the request of the Company as a director, officer, member, employee
or agent of another corporation or a partnership, joint venture, trust or other
enterprise, Executive shall be indemnified and held harmless by the Company to
the maximum extent permitted under applicable law and the Company’s bylaws from
and against any liabilities, costs, claims and expenses, including all costs and
expenses incurred in defense of any Proceeding (including attorneys’ fees). 
Costs and expenses incurred by Executive in defense of such Proceeding
(including attorneys’ fees) shall be paid by the Company in advance of the final
disposition of such litigation upon receipt by the Company of: (i) a written
request for payment; (ii) appropriate documentation evidencing the incurrence,
amount and nature of the costs and expenses for which payment is being sought;
and (iii) an undertaking adequate under applicable law made by or on behalf of
Executive to repay the amounts so paid if it shall ultimately be determined that
Executive is not entitled to be indemnified by the Company under this Agreement.

 

11.                               Assignment and Successors.

 

(a)                                 This Agreement is personal to Executive and
shall not be assignable by Executive otherwise than by will or the laws of
descent and distribution.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.  Executive
hereby consents to the assignment by the Company of all of its rights and
obligations under this Agreement to any successor to the Company by merger or
consolidation or purchase of all or substantially all of the Company’s assets,
provided that the transferee or successor assumes the Company’s liabilities
under this Agreement by agreement in form and substance reasonably satisfactory
to Executive.

 

12.                               Miscellaneous.

 

(a)                                 Waiver.  Failure of either party to insist,
in one or more instances, on performance by the other in strict accordance with
the terms and conditions of this Agreement shall not be deemed a waiver or
relinquishment of any right granted in this Agreement or of the future
performance of any such term or condition or of

 

18

--------------------------------------------------------------------------------


 

any other term or condition of this Agreement, unless such waiver is contained
in a writing signed by the party making the waiver.

 

(b)                                 Modification and Severability.  If any of
the provisions of the Agreement are determined by any court with jurisdiction
over the matter to be unreasonable or unenforceable, in whole or in part, as
written, the parties hereby consent to and affirmatively request that such court
reform the provision so as to be reasonable and enforceable and that such court
enforce the provision as reformed.  If any provision of this Agreement is found
by that court to be overbroad or otherwise unenforceable and not capable of
modification, it shall be severed and the remaining provisions of the Agreement
enforced in accordance with the tenor of this Agreement.  No provision of this
Agreement may be modified or waived by the parties except through a written
instrument signed by Executive and an officer of the Company, which writing
shall specifically reference this Agreement and the provision(s) which the
parties intend to modify or waive.

 

(c)                                  Entire Agreement.  Except as provided
herein, this Agreement contains the entire agreement between the Company and
Executive with respect to the subject matter hereof and this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.

 

(d)                                 Governing Law.  This Agreement shall be
construed and enforced under and in accordance with the laws of the State of New
Jersey, except to the extent governed by the laws of the United States of
America in which case federal laws shall govern.

 

(e)                                  Arbitration.

 

(i)                                     Any dispute or controversy arising under
or in connection with this Agreement (a “Dispute”) shall be settled exclusively
by binding arbitration in Monmouth County, New Jersey in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association.  The parties irrevocably waive any right to sue in a
court of law to resolve any Dispute and waive any right to trial by a jury in a
court of law to resolve any Dispute.

 

(ii)                                 The arbitrator may permit reasonable
discovery as permitted by the Federal Rules of Civil Procedure, but, in allowing
discovery, shall balance the policy favoring discovery against the policy of the
Federal Arbitration Act (“FAA”) to facilitate cost-effective expeditious
resolution of disputes.  The parties agree that either party may choose to file
a dispositive motion and that a ruling must be obtained from the arbitrators
prior to the scheduling of the arbitration hearing described below.  The
arbitrator shall have the authority to award any remedy to which any party would
be entitled in a court of law. The final award shall be in writing, setting
forth the basis for the decision, signed by the arbitrator, and shall be
rendered as

 

19

--------------------------------------------------------------------------------


 

soon as reasonably possible following completion of the hearing and promptly
transmitted to the respective parties. Such award shall be binding and
conclusive upon all parties thereto, subject only to grounds permitted under the
FAA for vacating, correcting, or modifying an award.

 

(iii)                              Executive will not file (or join, participate
or intervene in) a class-based or collective lawsuit, court case or arbitration
that in any way relates to Executive’s employment with the Company.  Executive
hereby waives his or her right to participate in any class or collective action
filed in state or federal court or with an arbitrator.  ALL DISPUTES SHALL BE
ADJUDICATED ON AN INDIVIDUAL (NON-CLASS AND NON-COLLECTIVE) BASIS THROUGH THE
ARBITRATION PROCESS DESCRIBED IN THIS AGREEMENT TO ARBITRATE AS PERMITTED BY
APPLICABLE LAW.  Disputes involving two or more persons may not be joined or
consolidated in the same arbitration because the arbitrator may only hear the
individual claims of Executive or the Company and the arbitrator does not have
the authority to hear claims on a collective or class basis, or to award relief
to a group or class of employees in a single arbitration.

 

(iv)                              Any court of competent jurisdiction is
authorized to issue any injunctive or other equitable relief in aid of
arbitration, including without limitation a temporary restraining order or
preliminary injunction enjoining either party from violating the provisions of
the Agreement, thereby preserving the status quo during arbitration of the
Dispute. It is agreed that either party may only file for such relief in a
federal or state court in the State of New Jersey, and both parties hereby
consent to personal jurisdiction and venue in such court.  The parties may seek,
and the court may award, the prevailing party its costs and reasonable attorney
fees expended in connection with this request for injunctive relief.

 

(f)                                   Notices.  Notices and all other
communications provided for in this Agreement shall be in writing and shall be
delivered personally or sent by fax, e-mail, registered or certified mail,
return receipt requested, or by overnight carrier to the parties at the
addresses set forth below (or such other addresses as specified by the parties
by like notice):

 

20

--------------------------------------------------------------------------------


 

To the Company:

Wayside Technology Group, Inc.

4 Industrial Way West, 3rd Floor

Eatontown, New Jersey 07724

Attention: Chairman of the Board

 

To Executive:                                     To the address on file with
the Company.

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

(g)                                  Counterparts; Electronic Signature.  This
Agreement may be executed in several counterparts, and all counterparts so
executed shall constitute one Agreement, binding on all of the parties hereto,
notwithstanding that all of the parties are not signatory to the original or the
same counterpart. Facsimile, DocuSign or email signatures (in .pdf, .tif, .jpeg,
or similar format) shall constitute original signatures for all purposes of this
Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the dates set forth below.

 

 

COMPANY:

 

 

 

WAYSIDE TECHNOLOGY GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Geygan

 

Name: Jeffrey R. Geygan

 

Title: Chairman of the Board

 

Date: October 5, 2018

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

By:

/s/ Steve DeWindt

 

Name: Steve DeWindt

 

Date: October 5, 2018

 

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A
PRE-EXISTING INTELLECTUAL PROPERTY

 

(CHECK ONE)

 

x         I do not have any interest in any patents, trademarks or copyrights or
other intellectual property developed before I came to work for Wayside
Technology Group, Inc.

 

-OR-

 

o           I have an interest in the following patents, trademarks, copyrights
or other intellectual property:

 

 

 

 

Executed this 5th day of October, 2018.

 

 

By:

/s/ Steve DeWindt

 

Signature

 

 

 

 

 

Steve DeWindt

 

Printed Name

 

 

A-1

--------------------------------------------------------------------------------